Ragan, C.
This is a proceeding in error from the district court of ^Lancaster county prosecuted by Oliver P. Dinges to reverse a judgment rendered against him in favor of Anna Riggs.
Dinges assigns here that the district court erred in overruling his motion to compel the plaintiff below to elect 'upon which one of the three causes of action stated in her petition she would rely. There was no error in this ruling of the court. The causes of action, and each of them, stated in the petition sounded in tort, and they all grew out of and were connected with the same transaction, and were therefore properly joined. (Code of Civil Procedure, sec. 87; Freeman v. Webb, 21 Neb., 160.)
The second assignment of error is that the verdict of 4he jury is not supported by sufficient competent evidence. We think it is. The judgment of the district court is
Affirmed.